    Case: 3:19-cv-50299 Document #: 28 Filed: 12/17/20 Page 1 of 5 PageID #:660




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

 Jerome M. Davis, et al,

                     Appellants,
                                                   Case No. 3:19-cv-50299
        v.
                                                   Honorable Iain D. Johnston
 CitiMortgage, Inc.,

                     Appellee.



                     MEMORANDUM OPINION AND ORDER

       Jerome M. Davis and Lynne-Ternoir Davis (Appellants) removed this

foreclosure action to federal Bankruptcy Court for the Northern District of Illinois,

Western Division. Dkt. 1-5, at 1. That court then remanded the action back to state

court for lack of subject-matter jurisdiction. The bankruptcy court also granted

attorneys’ fees. Dkt. 1. Appellants then filed notice of appeal to this Court. Id.

CitiMortgage (Appellee) then filed the instant motion to dismiss or, alternatively, to

affirm the bankruptcy court’s remand order. Dkt. 5. Appellee argues (1) that this

Court cannot review the bankruptcy court’s order to remand, (2) that the Appellants

waived their right to appeal, (3) that the appeal should be summarily affirmed on

the merits if necessary, and (4) that this Court should award fees for what Appellee

sees as a frivolous appeal. Dkt. 5, at 6, 8, 10.

       Because Appellants failed to satisfy its burden to assure the bankruptcy

court of its subject-matter jurisdiction, this Court affirms the order to remand the

action back to state court and to award fees. Although the Court affirms the

                                            1
    Case: 3:19-cv-50299 Document #: 28 Filed: 12/17/20 Page 2 of 5 PageID #:661




bankruptcy court’s decision, Appellants will not be charged additional fees at this

time. Contrary to Appellee’s argument, Appellants’ appeal was not statutorily

barred. Thus, the Court, in its discretion, determines that additional sanctions of

attorneys’ fees are unwarranted.

I. Appeal of a bankruptcy court remand

      Appellee first argues that appellants’ appeal of the bankruptcy court’s

remand order is barred by 28 U.S.C. §§ 1447(d) and 1452(b). Dkt. 5, at 6–7. But

Appellee confuses appeals with Article III confirmation of adjunct opinions. The

cited statutes do not bar this Court from reviewing bankruptcy court remand

orders. Section 1447(d) reads: “An order remanding a case to the State court from

which it was removed is not reviewable on appeal or otherwise . . .” 28 U.S.C. §

1447(d). Section 1452(b), which in the main is titled “Removal of claims related to

bankruptcy cases” reads:

      The court to which such claim or cause of action is removed may
      remand such claim or cause of action on any equitable ground. An
      order entered under this subsection remanding a claim or cause of
      action, or a decision to not remand, is not reviewable by appeal or
      otherwise by the court of appeals under section 158(d), 1291, or 1292 of
      this title or by the Supreme Court of the United States under section
      1254 of this title.

28 U.S.C. § 1452(b) (emphasis added).

      First, the Court begins with the plain text of the statutes in question. Section

1452(b) plainly and unambiguously bars appellate review of remand orders by the

courts of appeals or the Supreme Court. This Court is neither. Furthermore,

Appellee’s reliance on case law discussing appeals of district court decisions to



                                           2
    Case: 3:19-cv-50299 Document #: 28 Filed: 12/17/20 Page 3 of 5 PageID #:662




courts of appeal, including Things Remembered v. Petrarca, 516 U.S. 124 (1995),

does not save the argument. Those cases clearly fall within the plain text of the

statute.

         Even reading Section 1452(b) together with Section 1447, as Things

Remembered instructs, Appellee still cannot prevail on this argument because it

confuses appellate review with confirmation by an Article III court of the

bankruptcy court’s decision. The Bankruptcy Act of 1978 eliminated the referee

system and established the bankruptcy courts as adjuncts to the district court of the

district in which they sit. N. Pipeline Const. Co. v. Marathon Pipe Line Co., 458 U.S.

50, 53 (1982). Northern Pipeline then held the bankruptcy courts unconstitutional

because they exercised Article III judicial power without being Article III courts. Id.

at 87.

         Congress responded in 1984 by passing the Bankruptcy Amendments and

Federal Judgeship Act, which reconstituted the bankruptcy courts as units of the

district courts and bankruptcy judges as officers of the district court. 28 U.S.C. §

151. The Act also provided that “[b]ankruptcy judges may hear and determine all

cases under title 11 . . . and may enter appropriate orders and judgments, subject to

review under section 158 of this title.”28 U.S.C. § 157. This review is necessary

because “[t]he judicial power of the United States must be exercised by courts

having the attributes prescribed in Art. III.” Northern Pipeline, 458 U.S. at 59.

Thus, the deprivation of judicial review by this Court of a decision from the

bankruptcy court would fail to comport with the strictures of Article III.



                                           3
    Case: 3:19-cv-50299 Document #: 28 Filed: 12/17/20 Page 4 of 5 PageID #:663




II. Waiver of the right to appeal

      Appellee argues that Appellants waived their right to review in this Court

because they failed to respond to the motion to remand in the bankruptcy court.

Appellants respond that they were not given a chance to respond and that they

were concerned that the bankruptcy court may lack jurisdiction. Dkt. 13, at 14.

Because Appellants waived the argument presented, the Court affirms the decision

of the bankruptcy court.

      After Appellants removed this case from state court to federal bankruptcy

court, Appellee filed a motion in that court to remand back to state court for lack of

jurisdiction. CitiMortgage Inc.’s Motion to Remand, CitiMortgage, Inc. v. Davis (In

re Davis), No. 19-96022 (Bankr. N.D. Ill. Oct. 16, 2019), ECF No. 9. The bankruptcy

judge then set a deadline of October 25, 2019, for Appellants to file a written

response to the court detailing the basis for federal jurisdiction. Id. at ECF No. 16.

Instead of complying with that deadline, and thus satisfying the bankruptcy court’s

jurisdictional concerns, the Appellants filed motions—on the day of the deadline—to

stay and withdraw the reference. Id. at ECF 17–20. Because the deadline had

passed for Appellants to file a written notice of the basis for jurisdiction, the

bankruptcy court issued its order remanding the case without the aid of Appellants’

argument. Id. at ECF 23–24. See generally Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 94 (1998) (explaining that without jurisdiction, the court has no power

to continue).




                                            4
    Case: 3:19-cv-50299 Document #: 28 Filed: 12/17/20 Page 5 of 5 PageID #:664




       Federal courts always have the power to determine their own jurisdiction.

Bayo v. Napolitano, 593 F.3d 495, 500 (7th Cir. 2010). The bankruptcy court

afforded Appellants the opportunity to explain the basis for jurisdiction. After all, it

was Appellants that removed the case to federal court, and they had the burden to

establish jurisdiction. They failed to even attempt to meet that burden and have

thus waived the argument. Because the bankruptcy judge’s decision to award fees is

sound and well-reasoned, that decision is also affirmed. Appellants are warned that

litigation gamesmanship has no place in the Stanley J. Roszkowski United States

Courthouse. Judge Lynch is far too busy to be saddled with shenanigans.

III. Conclusion

       For the reasons stated above, the Court affirms the decision of the

bankruptcy court. Appellee’s motion to dismiss is granted. This action is remanded

to the Circuit Court of the Twenty-Second Judicial Circuit, McHenry County,

Illinois.



Date: December 17, 2020

                                                          ___________________________
                                                           Honorable Iain D. Johnston
                                                          United States District Judge
                                                           Northern District of Illinois
                                                                     Western Division




                                           5
